DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because in line 6 of the abstract, the word “has” should be deleted for the text to read more clearly.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  in line 4 of Claim 5 and in line 1 of Claim 6, the terms “angle ” should both read –angle ()—to properly designate the reference symbols, and also in line 1 of Claim 6, the word –is—should be inserted before the term “an angle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the two cut lines" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the free corner" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,701,844 to Tsiberidis.
	Regarding Claim 1, Tsiberidis discloses a disc brake device 12 for a transportation vehicle, the disc brake device 12 comprising: a brake disc 18; brake pads 20 placed in frictional contact with the brake disc 18; a brake carrier 14; and a brake dust collecting device 10 having a brake dust collecting housing 24/26/32 situated behind the brake carrier 14 as viewed in a main direction of rotation of the brake disc 18 (see Figure 1), wherein the brake dust collecting housing 24/26/32 is connected to the brake carrier 14 (see Figure 1), wherein the brake dust collecting housing 24/26/32 includes a brake dust guiding housing 32 having a U-profile cross section covering the brake disc 18 radially at the outside (see Figure 1 and column 6 lines 25-36), wherein the brake dust guiding housing 32 forms a flow channel 50 with an inlet 34 or 38 or 48 and an outlet 46 for an air stream, which is generated by the rotating brake disc 18 and which carries brake dust to a filter medium 40 of the brake dust collecting housing 24/26/32, and wherein a turbulent air stream is provided in the flow channel 50 (see Figure 4 and column 6 lines 37-46, column 6 line 61 – column 7 line 3, and column 7 lines 28-52).
	Regarding Claim 2, Tsiberidis further discloses that the turbulent air stream is generated in a region of the inlet 34 or 38 or 48 of the flow channel 50 of the brake dust guiding housing 32 (see column 6 lines 37-46).
	Regarding Claim 3, Tsiberidis further discloses that the turbulent air stream is generated using projections 42 or 38 which extend into the flow channel 50 (see Figure 4 and column 6 lines 47-55 and column 7 lines 28-52).
	Regarding Claim 4, Tsiberidis further discloses that the projections 42 or 38 are formed integrally with the brake dust guiding housing 32 (see Figures 4 and 6A).
	Regarding Claim 9, Tsiberidis further discloses that the brake dust guiding housing 32 comprises a funnel (see Figure 4 and the funnel portions formed at the mid-sections of elements 42 in passageways 50) in a region of the inlet and/or the outlet 46 of the flow channel 50.
	Regarding Claim 10, see Claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,701,844 to Tsiberidis.
Regarding Claim 5, Tsiberidis discloses most all the features of the instant invention as applied above and further including:  that the projections 42 or 38 are formed of the material of the brake dust guiding housing 32 such that the projections 42 or 38 are arranged angled from the inner contour of the brake dust guiding housing 32 into the interior of the brake dust guiding housing 32 in each case by an angle (see Figure 4), wherein the structure of each projection results in a passage opening in the brake dust guiding housing 32 (see Figure 4).
However, Tsiberidis does not disclose that the projections are formed by a punching and bending process. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the projections of Tsiberidis by a punching and bending process as a matter of design preference dependent upon the desired strength and type of material of the guiding housing. 
Regarding Claim 6, Tsiberidis does not disclose that the angle of the projections is an angle in a range of 10 to 90 degrees. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the angle of the projections of Tsiberidis to be in a range of 10 to 90 degrees as a matter of design preference dependent upon the desired type of air stream flow within the flow channel.
Regarding Claim 7, Tsiberidis further discloses that each projection 42 has a shape formed by two or more cut lines angled into the interior of the brake dust guiding housing 32 (see Figure 4).

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
PG Publication No. 2014/0076673 to Tsiberidis, PG Publication No. 2020/0271176 to Bock et al., German Patent No. DE 102010053879, WO document no. 2019/048374 to Bock et al., German Patent No. DE 102020125273 to Worz et al., and German Patent No. DE 1020125399 to Worz et al all disclose disc brake devices similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	08/15/22